Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-13 are pending and presented for examination on the merit.

Drawings
Figure 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The IDS dated 11/19/2021 has been crossed out because the cited references US 2017/0140401 to Muraoka et al. and counterpart WO 2016/002133, the latter of which was cited in the NPL, do not seem relevant to the claimed invention. Applicant is advised to double check the reference numbers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/174855 to Omura (English equivalent US 2018/0138559 used for citation; both cited by Applicant), in view of JP 2012-181972 to Asai et al.
Regarding claims 1 and 2, Omura teaches a power supply device 100 comprising: 
a battery stack 11 configured to be formed by stacking a plurality of battery cells 1; 
a pair of end plates 3 configured to be disposed at both ends of the battery stack in a stacking direction: 
a bind bar including a fastening member 21 configured to have both ends coupled to the pair of end plates and fix the plurality of battery cells in the stacking direction (Figs. 1 and 2; [0035]), wherein the bind bar is formed of, e.g. high-tensile steel ([0042]); and 
a cooling plate, e.g. fixing plate 30 which acts as a heat radiating board, configured to be made of metal different from metal of the bind bar, e.g. aluminum, and disposed on a surface of the battery stack in a thermally coupled state (Figs. 1-3; [0045]), the cooling plate being fixed to the battery stack via a plurality of bolts 41 disposed in a longitudinal direction of the battery stack (Figs. 1 and 2; [0048]), wherein a non-fixed region not fixed to the cooling plate via the plurality of bolts is provided at an end of the bind bar as seen in Fig. 2.
 Omura does not expressly teach a length (L) of a fixed region formed by fixing the bind bar to the cooling plate with the plurality of bolts is less than or equal to 70% of a total length of the bind bar. 
Asai et al. also relates to a power supply device and teaches that a fastening member 4 configured to fix a battery stack 5 in the stacking direction is coupled to a cooling plate 60 via a plurality of fastening coupling portions 44, which are disposed in the middle of body portion 41 of the fastening member 4 (Figs. 1-6; [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have moved the plurality of bolts of Omura closer to the middle of the bind bar and arrived at the claimed invention, motivated by the fact that Asai et al. demonstrates that the fastening coupling portions are provided in the middle of the fastening member in order to maintain the intermediate portion of the battery stack in sufficient thermal connection with the cooling plate (Figs. 1-6; [0032]) and so the skilled artisan would have arrived at the claimed range of length (L) of the fixed region through routine experimentation, leaving a non-fixed region at an end of the bind bar, and obtained expected results of maintaining structurally and thermally connection between the cooling plate and the bind bar.
	Below is Fig. 2 of Omura.

    PNG
    media_image1.png
    541
    699
    media_image1.png
    Greyscale


Regarding claim 4, Omura teaches that the bind bar or fastening member 21 has a bent portion, e.g. lower end bent board 23, fixed to a surface of the cooling plate, and the bind bar is fixed to the cooling plate via the plurality of bolts 41 penetrating the bent portion (Fig. 2; [0041]; [0048]).
Regarding claim 5, Omura teaches that the bent portion or lower end bent board 23 is disposed on an outer surface of the cooling plate, and the bent portion is fixed to the outer surface of the cooling plate as the lower end bent board 23 is bent in the outward direction (Fig. 6; [0059]).
Regarding claim 6, Omura teaches that the bent portion or lower end bent board 23 is disposed between the cooling plate and the battery stack, and the bent portion is fixed to a surface of the cooling plate facing the battery stack as the lower end bent board 23 is bent inward (Fig. 3; [0059]).
Regarding claim 7, Omura teaches three pieces of bolts (Fig. 1). Asai et al. teaches four pieces of bolts (Fig. 1-6). The prior arts teach three or more bolts disposed in the fixed region.
Regarding claim 8, Omura teaches that the plurality of bolts are screwed and fixed into female screw holes or fixing through holes 33 provided in the cooling plate (Fig. 2; [0048]; [0053]).
Regarding claim 9, Omura teaches that nuts 42 are screwed onto the plurality of bolts 41, the cooling plate is sandwiched between the plurality of bolts and the nuts, and the bind bar is fixed to the cooling plate (Figs. 1-3; [0048]; [0053]).
Regarding claim 12, Omura teaches an electric vehicle comprising the power supply device according to claim 1, the electric vehicle comprising: the power supply device, a motor for traveling supplied with electric power from the power supply device, a vehicle body equipped with the power supply device and the motor, and a wheel driven by the motor to cause the vehicle body to travel (Figs. 10, 13, and 14; [0033]; [0064]; [0070]; [0072]).
Regarding claim 13, Omura does not expressly teach a power storage device comprising the power supply device according to claim 1, the power storage apparatus comprising: the power supply device; and a power supply controller that controls charging and discharging of the power supply device, wherein the power supply controller enables charging of the plurality of battery cells with electric power from outside, and controls charging to be performed on the plurality of battery cells.
Asai et al. also relates to a power storage device comprising a power supply device and teaches that the power storage device comprises a power supply controller 84 that controls charging and discharging of the power supply device, wherein the power supply controller enables charging of the plurality of battery cells with electric power from outside, and controls charging to be performed on the plurality of battery cells ([0048-51]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a power supply controller in the power storage device of Omura, motivated by the fact that Asai et al. teaches that the power supply controller controls charging and discharging of the power supply device and performs other functions such as providing a communication interface for communicating with an external device ([0048-51]). The skilled artisan would have obtained expected results applying a known element to a known apparatus.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Omura and Asai et al. as applied to claim 1 above, in view of US 2018/0062226 to Raiser et al.
Regarding claim 3, Omura does not expressly teach that the cooling plate has a total length of 30 cm or more.
Raiser et al. also relates to a power supply device comprising a battery module assembly and teaches a cooling plate 7 that is 170 cm in the z-direction or longitudinal direction of the battery stack (Fig. 1; [0046]; [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed length for the cooling plate in the power supply device of Omura as claimed, motivated by the fact that Raiser et al. demonstrates a known length of a cooling plate (Fig. 1; [0046]; [0078]). The skilled artisan would have adjusted the length of the cooling plate in order to provide sufficient thermal contact with the battery assembly. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Omura and Asai et al. as applied to claim 1 above, in view of US 2015/0171492 to Ramsayer et al. (cited by Applicant).
Regarding claim 10, Omura does not expressly teach that the cooling plate has flange portions on both sides extending along the longitudinal direction, and the battery stack is fitted on an inner side of the flange portions.
Ramsayer et al. also relates to a power supply device comprising a battery assembly and teaches that the device has a cup-shaped or trough-shaped cooling housing 35 with flange portions on both sides and the battery is fitted into an inner surface of the flange portions (Figs. 1-3; [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling plate in the power supply device of Omura as claimed, motivated by the fact that Ramsayer et al. demonstrates that the cooling housing with flanges on both sides of the battery permits an enlarged heat transfer area including the bottom as well as the sides of the cell (Fig. 3; [0027]).
Regarding claim 11, Omura does not expressly teach that a heat conduction sheet is disposed between the battery stack and the cooling plate.
Ramsayer et al. also relates to a power supply device comprising a battery assembly and teaches an insulation element 25, which may also be good heat-conductive, is disposed between the battery and cooling element (figures; [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed heat conduction sheet in in the power supply device of Omura as claimed, motivated by the fact that Ramsayer et al. demonstrates that the sheet provides both heat conduction and electrical insulation between the battery and the cooling plate (figures; [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             

/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725